PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of March 30, 2004, the Court has determined that the Final Judgment of Dissolution of Marriage is not a final order. See generally Klein v. Klein, 551 So.2d 1235 (Fla. 3d DCA 1989)(holding that an order of dissolution *449of marriage that reserves jurisdiction to consider such issues as alimony is not a final order). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. The appellant’s request that jurisdiction be relinquished is denied.
ALLEN, PADOVANO and LEWIS, JJ., concur.